DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1,2,4-9,17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wittlinger et al. U.S. 2018/0340584.
Regarding claim 1 Wittlinger et al. shows in figures 16 and 17:
A wheel end assembly comprising: a wheel hub 304 that is rotatable about an axis;
a mounting ring 308 that extends around the wheel hub 304 and is removably coupled to the
wheel hub with a first set of fasteners 380; and a brake rotor 306,340 that encircles the wheel hub 304 and that is removably mounted to the mounting ring 308 with a second set of fasteners 352 (para 0124).
Regarding claim 2 Wittlinger shows that the mounting ring 308 encircles the
wheel hub 304 and defines a mounting ring opening 370 through which the wheel hub 304 extends.
Regarding claim 5 Wittlinger shows that the brake rotor has an inner side (defined by the sleeve 344) that extends around the axis and that at least partially defines a brake rotor opening through which the wheel hub 304 extends, wherein the inner side is disposed further from the axis A than the entire wheel hub is disposed from the axis.
Regarding claim 6 Wittlinger shows that the mounting ring 308 includes a pilot
Feature 384 that extends in an axial direction away from the brake rotor 306 and that is adapted to be received inside a wheel.
Regarding claim 7 Wittlinger shows that the brake rotor 306 and a wheel are capable of being
disposed on opposite sides of the mounting ring 308.
Regarding claim 8 Wittlinger shows that the mounting ring 308 has a first side
that faces away from the brake rotor 306,340 and a second side that faces toward the brake rotor, wherein the wheel engages the first side and the brake rotor engages the second side.
Regarding claim 9 Wittlinger shows that the mounting ring 308 defines a brake
rotor fastener hole 354 and wherein a member of the second set of fasteners 352 extends through the brake rotor fastener hole to couple the brake rotor 306,340 to the mounting ring 308.
	Regarding claims 17-20, as best seen in figure 17 of Whittlinger these limitations are capable of being met, as broadly claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whittlinger et al. in view of Root 9,897,154.
Regarding claim 13 Whittlinger lacks specifically showing  a set of mounting flanges that are disposed in the mounting ring opening, wherein each member of the set of mounting flanges defines a mounting flange hole that receives a member of the first set of fasteners.
The reference to Root shows a similar wheel/hub/disc mounting arrangement to that of WHittlinger in figures 37-45, but in figures 44-45 shows mounting flanges in the area of 300 comprising mounting holes 308.
One having ordinary skill in the art before the effective filing date of the invention would have found it obvious to have modified the mounting ring 308 of Whittlinger with mounting flanges, as taught by Root at 300, that include the holes 316 to make removal of the brake disk assembly from the hub easier should the disk need to be replaced.  See the discussion in Root col 12 lines 45-57.
Regarding claim 14, as broadly claimed, the ‘rotational alignment feature’ could be the valleys 306 between the flanges 300 in Whittlinger as modified by Root. See figure 45 of Root elements 300 and 306.  Alternatively they could be elements 304—since elements 304 have a thickness that extend toward the wheel hub.  Further, the rotational alignment feature could be said to simply be an integral part with elements 300.
Regarding claim 15, as broadly claimed, 300 and 304, as explained above, could be the first and second alignment features.
Allowable Subject Matter
Claims 3,4,10-12,16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



11/1/22